DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erfan (PG Pub. 2005/0165460) in view of Taca (PG Pub. 2018/0200522).
Regarding Claims 1, 6, Erfan discloses a therapeutic headset device, comprising:
an electronics housing (see housing 16) including a waveform source for generating an electronic signal (see par. 40);
earpiece housings (see housings 32 and 36); and headset cables (see bow arms 12 and 14), wherein each headset cable connects the electronics housing to each earpiece housing (see par. 44), and
wherein each headset cable transmits the electronic signal from the electronics housing to each earpiece housing that is communicated to a precise and self-locating position  (see par. 25 and 29) within bilateral conchae in each ear of a user who is wearing the therapeutic headset device (see par. 29) for treating heroin addiction (see par. 25). Although Erfan does not explicitly disclose heroin, the examiner considers a recitation of 
Regarding Claim 2, Erfan discloses wherein the waveform source generates the constant electronic signal, which is delivered simultaneously to both left and right ears of the user (see par. 39).
Regarding Claim 3, Erfan discloses wherein an array of silver electrodes housed within the bilateral earpieces cover with precision a location at exact center of a relatively smooth plane of the conchae directly behind external auditory meatus (see par. 50 and 67).
Regarding Claim 4, Taca discloses wherein a variability or range of frequency of the electronic signal does not change during the treatment of the user with heroin addiction (see “selected frequency”; par. 15). The examiner considers Taca offers both options. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a constant waveform so that it can be pre-
Regarding Claim 5, Taca further discloses a constant or invariable frequency level of the electronic signal is set at 90 cycle per second (cps) (see par. 94).
Regarding Claim 6, Erfan discloses a square pulse waveform that is variable (see Table 1), not one that is unmodulated. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a constant waveform as taught by Taca so that it can be pre-programmed for patient use (see par. 126) and eliminate the need for continuous modulation which increases the chance for error and requires more battery use.
Regarding Claim 8, Erfan discloses a stimulation time period of 15-20 minutes (see par. 73). Taca discloses 30 minutes (see par. 106) for 10 days (see par. 79). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the device for 40 minutes/day for 10 days since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPW 215 (CCPA 1980)). 
Regarding Claim 9, Erfan discloses wherein the waveform source is turned ON by means of a power switch provided on top of the electronics housing (see switch 22; par. 42).
Regarding Claim 10, Erfan does not disclose a wireless mode switch. Taca discloses a control device that couples to the stimulation device wirelessly (see par. 130). It would have been obvious to one of ordinary skill in the art at the time of the invention to turn on the waveform source by means of an application running on a user .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (PG Pub. 2005/0052630) discloses a constant current pulse train waveform that provides the advantage of reduced heating and portability (see par. 26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATASHA PATEL/Examiner, Art Unit 3792  

/Amanda K Hulbert/Primary Examiner, Art Unit 3792